                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9   UNITED STATES OF AMERICA,                               CASE NO. CR19-0162-JCC
10                             Plaintiff,                    ORDER
11           v.

12   JOANNA DODEK,

13                             Defendant.
14

15           This matter comes before the Court on the parties’ agreed motion to allow foreign travel
16   (Dkt. No. 11). Defendant seeks a modification of her conditions of release to allow her to travel
17   to Warsaw, Poland. (See id. at 1–2.) Having thoroughly considered the agreed motion and the
18   relevant record, the Court hereby finds and ORDERS that:
19      1. Defendant shall comply with all conditions of the appearance bond entered September 4,
20           2019;
21      2. Defendant shall be permitted to travel to Warsaw, Poland on or about October 28, 2019
22           and return to Seattle, Washington on or about November 22, 2019; and
23      3. Defendant shall be permitted to possess her United States passport within two days of
24           travel and shall return the passport to defense counsel’s possession within two days of
25           returning to Seattle, Washington.
26      //


     ORDER
     CR19-0162-JCC
     PAGE - 1
 1         DATED this 30th day of October 2019.




                                                  A
 2

 3

 4
                                                  John C. Coughenour
 5                                                UNITED STATES DISTRICT JUDGE
 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     ORDER
     CR19-0162-JCC
     PAGE - 2
